Citation Nr: 0943286	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  08-01 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for alopecia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from June 1975 to June 1980, and 
then evidently served in the United States Air Force Reserve 
until May 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina.

In August 2007, the Veteran testified during a personal 
hearing at the RO and, in January 2009, testified during a 
hearing with the undersigned Veterans Law Judge.  Transcripts 
of both hearings are of record.


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has alopecia 
related to a period of active duty. 


CONCLUSION OF LAW

Alopecia was not incurred in, nor aggravated by, the 
Veteran's active military duty.  38 U.S.C.A. §§ 101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.6, 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  Notice of how disability ratings and effective dates 
are determined was provided to the Veteran in the December 
2006 correspondence.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examination.  
During her January 2009 Board hearing, the Veteran requested 
that the Board leave the record open for an additional 60 
days to allow her to submit additional evidence pertinent to 
her claim.  She was advised that the best evidence to submit 
would be medical evidence showing that she suffered from 
alopecia, and evidence of a link between alopecia and active 
service.  In February 2009, she requested an additional 60 
days to submit the new medical evidence.  The Veteran did not 
submit any additional evidence in support of her claim.  
Thus, there is no evidence that additional pertinent records 
are available, or that additional examinations are in order.  
In this regard, it is well to note that the Veteran has not 
alleged that there are any outstanding records that would 
show a nexus between the claimed disorder and service.

The Board acknowledges that the Veteran was not afforded a VA 
examination as part of the development of her claim.  Under 
the Veterans Claims Assistance Act (VCAA), VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
Here, the Board finds that an examination is not in order 
because there is no probative suggestion, let alone competent 
evidence showing, a causal connection between the claimed 
disorder and her military service.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003).

The Board notes that some of the Veteran's active duty 
service treatment records are unavailable.  According to an 
October 2007 report from the National Personnel Records 
Center (NPRC), the Veteran's record was incomplete and the 
only available active duty service treatment record was her 
March 1974 enlistment examination report.  However, she 
evidently submitted a folder that contains some of her active 
and Reserve service treatment records and includes treatment 
records from 1966 to 1974, as a dependent spouse prior to 
entering active duty.  The Board will confine its 
consideration only to the medical records regarding the 
Veteran's active and Reserve military service.  The Board 
recognizes that there is a heightened obligation to assist 
the Veteran in the development of her claim, a heightened 
obligation to explain findings and conclusions, and to 
consider carefully the benefit of the doubt rule in cases.  
Russo v. Brown, 9 Vet. App. 46 (1996).

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes her written contentions, service 
treatment and personnel records, private and VA medical 
records, VA examination reports, and personal hearing 
testimony.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted during active duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Active military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled from a disease or injury incurred in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled from an 
injury incurred in line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Active duty for training is generally full-
time duty in the Armed Forces performed by Reserves for 
training purposes.  38 C.F.R. 3.6(c)(1).  Inactive duty for 
training is generally Reserve duty other than full-time duty.  
38 C.F.R. 3.6(d).  The Board notes that a Reserve service 
point credit summary indicates that the Veteran entered the 
Reserve the day after her June 1980 discharge from active 
duty and served until May 2000.  In December 2006, the 
National Personnel Records Center verified this period of 
service.  During her hearings, the Veteran said that she 
entered the Reserve on the day after her June 1980 discharge 
from active duty and served until May 2000, with periods of 
active and inactive duty for training (see RO hearing 
transcript at page 2). 

The Veteran asserts that, in May 1980, while still on active 
duty, she underwent a reverse tubal ligation and subsequently 
developed alopecia.  During her August 2007 RO hearing, and 
her January 2009 Board hearing, she indicated that she 
immediately entered the Reserve upon her discharge from 
active duty and that her hair loss started "within months" 
of her surgery, but after her discharge from active service 
(see RO hearing transcript at page 1).  She acknowledged that 
her hair loss started after she left active duty and entered 
the Reserve (see Board hearing transcript at page 4).  By 
January 1981, the Veteran said that all her hair was gone 
(Id. at 8).  She testified that she was unable to determine 
when the hair loss occurred and could not be pinned down to a 
specific weekend when her hair loss happened (see RO hearing 
transcript at page 2).  During her Board hearing, the Veteran 
stated that she was unable to get a physician to provide an 
opinion as to the origin of her alopecia (see Board hearing 
transcript at 10).  

Service treatment medical records reflect that, in May 1980, 
the Veteran underwent a right tubal reanastomosis performed 
by laparotomy.  A discharge examination report is not of 
record.  

A February 1981 private medical record indicates that the 
Veteran developed almost a total alopecia of the scalp.  She 
was pregnant and expecting a child in July. Results of 
thyroid and blood tests were negative.  The records show that 
she gave birth to a healthy child in July but did not 
experience hair growth.

Private medical records further reflect that, in December 
1982, the Veteran was evaluated for hair loss at Duke 
Dermatology Clinic and gave a two and one half year history 
of alopecia.  According to this record, she underwent 
reanastomosis in May 1980, developed alopecia in July 1980, 
became pregnant in the fall of 1980 and, by January 1981, all 
the hair on her eyebrows, eyelashes, face, scalp, and pubis 
was gone.  She had no known toxin or radiation exposure.  The 
clinical impression was alopecia totalis.

Service treatment records include a May 1983 periodic Reserve 
examination report indicating that the Veteran had scalp 
alopecia and absent eyebrows.  The examiner noted that the 
Veteran had a full recovery with good results from her tubal 
reanastomosis and had alopecia areata for two years.  An 
August 1990 private medical record indicates evidence of 
alopecia  areata that was a "lifelong problem".  Subsequent 
service treatment records reveal that in February 1991 the 
Veteran reported having alopecia for 10 years and, in 
December 1997, reported having it since 1981.  

The Veteran has contended that service connection should be 
granted for alopecia.  Although the evidence shows that the 
Veteran currently has alopecia, no competent medical evidence 
has been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that, by the Veteran's own admission, her 
hair growth was normal on separation from service and the 
first post service evidence of record of alopecia was from 
1981, months after the Veteran's separation from active 
service.  In short, no medical opinion or other medical 
evidence relating the Veteran's alopecia to service or any 
incident of active service has been presented.

The Veteran, as a lay person without medical training, does 
not meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting her own statements.  While the Veteran can attest 
to factual matters of which she had first-hand knowledge, 
e.g., experiencing hair loss, neither she nor any lay affiant 
is capable of making medical conclusions.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the Veteran does not 
assert, that she has medical training to provide competent 
medical evidence as to the etiology of the claimed alopecia.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorder which caused and contributed to the Veteran's 
alopecia.  The preponderance of the evidence is therefore 
against the appellant's claim of entitlement to service 
connection for alopecia.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for alopecia is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


